DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Preliminary Amendment
The preliminary amendments to the claims and specification, filed on July 8, 2021, have been entered.

Claims Pending
Applicant has cancelled claims 1-8 and 11-20 and added new claims 21-29. 
Claims 9-10 and 21-29 will be examined on the merits.

 Drawings
The drawing, filed on July 8, 2021, has been approved.

Information Disclosure Statement
The Information Disclosure Statements filed on July 8, 2021 and October 11, 2021 have been acknowledged.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-10, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D’Halluin et al. (US 5,641,664).



D’Halluin et al. disclose using type I callus (i.e. explant) and cutting the compact embryogenic callus into smaller fragments (col. 6, lines 31-34) and then brought into contact with one or more DNA fragments containing genes of interest (which reads on exogenous nucleic acid sequence) in order to transform their competent monocot plant cells (col. 6, lines 30-34, 44-46 and 63-67 bridging to top of col. 7). D’Halluin et al. disclose using corn callus (col. 12, lines 21-23; Examples). Additionally, D’Halluin et al. also disclose that the transformed compact callus can be used to regenerate corn plants (col. 8, lines 25-27). (See also patent claims 1, 3, 10-11).

Thus, the method of obtaining an explant for producing a transgenic corn plant comprising dividing Type I callus into smaller callus pieces and further transforming the cut callus to obtained transformed callus pieces and regenerating the plant cells to obtain a regenerated plant by D’Halluin et al. meet the limitations of claim 9 and thus anticipates the claimed invention.



Claims 9-10, 21, 25 and 27-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Privalle et al. (US 6,002,068).

The claims are broadly drawn to a method of obtaining explant for producing a transgenic plant comprising dividing a callus into smaller pieces using a scalpel and where the callus is a type I callus and further comprising transforming the smaller callus pieces with an exogenous nucleic acid sequence and regenerated into transformed plants.

Privalle et al. disclose the transformation of maize (i.e. corn) using Type I embryogenic callus which was prepared by either chopping with a scalpel blade or by subculturing and then the callus was bombarded (i.e. transforming with an exogenous nucleic acid) and then regenerated into transformed corn plants (col. 15, lines 56-67 bridging to top of col. 16, lines 1-10).

Thus, the method of obtaining an explant for producing a transgenic corn plant comprising dividing Type I callus into smaller callus pieces with a scalpel and further transforming the cut callus to obtained transformed callus pieces and regenerating the plant cells to obtain a regenerated plant by Privalle et al. meet the limitations of claim 9 and thus anticipates the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Halluin et al. (US 5,641,664) in view of Dodds et al. (“Experiments in Plant Tissue Cultures,” 3rd Edition, page 71, 1995) and Armstrong et al. (US 2004/0210959). 

The claims are broadly drawn to a method of obtaining an explant for producing a transgenic corn plant comprising dividing a type I callus into smaller pieces by using a garlic press or scissors or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife and where the callus pieces are fitted into a multi-well plate that comprises a matrix such as 
glass beads or silicon beads or felt or foam or a solid tissue culture medium and cutting the callus before sub-culturing or transforming the cut callus and is additionally cut before sub-culturing or transforming the cut callus and transforming the smaller callus pieces with an exogenous nucleic acid to obtain transformed callus pieces comprising transformed plant cells and further 

Regarding claims 9-10, 25, 27 and 28, D’Halluin et al. teach using type I callus (i.e. explant) and cutting the compact embryogenic callus into smaller fragments (col. 6, lines 31-34) and then brought into contact with one or more DNA fragments containing genes of interest (which reads on exogenous nucleic acid sequence) in order to transform their competent monocot plant cells (col. 6, lines 30-34, 44-46 and 63-67 bridging to top of col. 7). D’Halluin et al. teach using corn callus (col. 12, lines 21-23; Examples). Additionally, D’Halluin et al. also teach that the transformed compact callus can be used to regenerate corn plants (col. 8, lines 25-27). (See also patent claims 1, 3, 10-11).

D’Halluin et al. does not teach where the callus is divided into smaller pieces by using a garlic press or scissors or coffee grinder or baby food mill or peppercorn grinder or herb grinder or garnish knife or where the callus pieces are fitted into a multi-well plate that comprises a matrix such as glass beads or silicon beads or felt or foam or a solid tissue culture medium or additionally cut before sub-culturing or transforming the cut callus or where the callus pieces are regenerated in a liquid medium.

Regarding claim 21, Dodds et al. teach that callus (i.e. explant) can be subdivided with a scalpel and sliced in to fragments with a scalpel (bottom of page 71). 

Regarding claims 9, 22-24 and 27-29, Armstrong et al. teach using corn callus prior to transformation of putting the callus into 6-well plates (i.e. multi-well plates) containing liquid medium and pipetting back and forth to break up the clumps (which reads on dividing callus into smaller callus) prior to transformation (which reads on transforming with an exogenous nucleic acid sequence) (para [0134]. Armstrong et al. also teach regeneration on liquid media and using felt (i.e. matrix) (see paras [0132] and [0133]) and regeneration from plant calli was achieved (para [0135]).

et al. One would have been motivated to cut the callus into smaller pieces because cutting the callus is generally sufficient to generate the competent cells and competent cells can then be stably transformed (D’Halliun et al.; col. 5, lines 13-14; col. 6, lines 44-46). Further one would have been motivated to use type I callus because again, as taught in D’Halluin et al., type I callus is most efficiently generated from immature zygotic embryos and be induced from the appropriate explant and maintained in culture (bottom of col. 4, lines 62-66).  

It would have been further obvious to use a scalpel, as taught in Dodd et al., to cut the callus and further sub-divide the callus because the scalpel would have better control of the size and amount of the callus pieces to be transformed. 
 
It would have been obvious to further modify the method and use a multi-well plate with a type of matrix such as felt as taught in Armstrong et al., because the felt would be support for the small callus pieces in the plate. 

Although none of the cited references teach where there is an additional cut before sub-culturing or transforming the cut callus, it would have been obvious to do this step because fresh cut callus material would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently.  

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. It is noted that Applicant has not claimed any specific order to how the method steps should be employed since the claim contains “open language”. 

One would have been motivated to combine the cited references to obtain the claimed invention given that using type I corn callus as an explant for plant transformation is well known in the art as taught in D’Halluin et al. and Armstrong et al. One would have been motivated to cut the callus into smaller pieces before sub-culturing or transforming to obtain more callus and either would better absorb the nutrients (i.e. sub-culturing) and accept transformation more efficiently.  

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use type I corn callus as an explant for plant transformation and divide it into smaller pieces to produce a transgenic corn plant. The prior art also teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   



Summary
No claim is allowed.





Correspondence


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661